Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands.) Years Ended December31 2013 (3) Computation of ratio of net income to fixed charges Fixed charges (1) $ Fixed charges (1) Net income ) Ratio of earnings to fixed charges Computation of ratio of net income to combined fixed charges and preferred stock dividends: Fixed charges (1) $ Preferred stock dividends (2) - Combined fixed charges and preferred stock dividends Combined fixed charges and preferred stock dividends Net income ) Ratio of earnings to combined fixed charges and preferred stock dividends (1)Fixed charges consist of interest expense on all indebtedness, including interest rate swaps and maturities of Eurodollar Futures Contracts. (2)No preferred stock was outstanding during 2011. (3)Earnings for the year ended December 31, 2013 were inadequate to cover fixed charges and preferred stock dividends by $134,136.
